DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glassl et al. (2011/0190963) and Beaudoin (2009/0023545).  Regarding independent claims 1, 12, and 19, and dependent claims 6, 8, 16, and 17, Glassl teaches a generator management system for use with a generator (Fig. 1), the system comprising: a generator (3) selectively supplying power to one or more load sources (4); and a controller (1) communicably and operatively coupled to the generator to control operation of the generator, the controller comprising: a load sensing circuit (inside 2) structured to receive a load value of the engine (based on current load profiles); a fuel level sensing circuit (inside 2) structured to receive a fuel level value of a fuel source (“capacity for currently stored power”); and an evaluation circuit (4 and 8) structured to: receive the load value of the engine from the load sensing circuit; receive the fuel level value from the fuel level sensing circuit; evaluate the load value and the fuel level value to determine a remaining runtime of the generator (Tmax); and control the generator to selectively supply power to a subset of the one or more load sources based on the remaining runtime of the generator and a desired runtime of the generator (i.e. which operations are most important and need to be performed). ([0056], [0057], [0061], [0072], [0073], [0078], [0081]-[0083])  
Glassl teaches a “generator system” ([0056]) and sensors that detect “power output” and “capacity for currently stored power” ([0057]), but fails to explicitly teach the generator including an engine, throttle, and governor and the engine being supplied with fuel.  Beaudoin teaches a similar generator (Fig. 1) to the one described in Glassl.  Beaudoin teaches the generator comprising an engine (2); a throttle (inside 3) movable to a plurality of positions between closed and wide-open; a governor (inside 3) coupled to the throttle to open and close the throttle; and a fuel tank (15) that supplies fuel to the engine. ([0033])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute Beaudoin’s “generator system” into Glassl’s invention for the generator, since Glassl was silent as to the details of the generator system and Beaudoin teaches an example of a generator system that could operate in Glassl’s invention.  It also would have been obvious to have a load sensor in the Glassl/Beaudoin combination structured to sense a position of the throttle and a fuel level sensor structured to sense a fuel level in a fuel tank, since Glassl teaches the general idea of sensing various parameters in a generator system (i.e. power output and capacity for 
Regarding claims 2, 13, and 20, Glassl teaches the evaluation circuit is further structured to evaluate an updated load value and an updated fuel level value based on the generator supplying power to the subset of the one or more load sources and determine an updated remaining runtime of the generator. ([0086]; always displays current operational info incl. Tmax)
Regarding claims 3, 4, and 14, Glassl teaches the evaluation circuit is further structured to generate and transmit a message for display to a user interface/device via a network of the generator indicating the remaining runtime of the generator. ([0086]; Fig. 1)
Regarding claims 5 and 15, Glassl teaches the controller further comprises a priority circuit structured to prioritize supplying power to a prioritized subset of the one or more load sources (based on desired load/mission profiles) to maximize the remaining runtime of the generator; wherein the evaluation circuit communicates with the priority circuit to receive the prioritized subset of the one or more load sources and controls the generator to selectively supply power to only the prioritized subset of the one or more load sources. ([0083])
Regarding claims 7 and 9, Glassl teaches the user device comprises at least one of a mobile device, a smart home device, and a smart appliance (i.e. the dashboard of a vehicle; [0081]).
Regarding claims 10 and 18, Glassl teaches a tables database, wherein the evaluation circuit evaluates the load value and the fuel level value to determine a remaining runtime of the generator from the tables database. ([0060], [0079], [0080])
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
2-16-2021
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836